Citation Nr: 1731607	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-25 997	)	DATE
	)
	)


THE ISSUE

Whether an April 9, 2010 decision of the Board of Veterans' Appeals (Board), which concluded that there was no clear and unmistakable error (CUE) of fact or law in the January 30, 2008 decision of the Board that denied entitlement to service connection for residuals of a hernia, for a psychiatric disorder, for a cardiovascular disorder and determined that new and material evidence had not been received to reopen a claim for service connection for benign prostatic hypertrophy, and which remanded the Veteran's application to reopen a claim for service connection for hyperopia of the right eye, should be reversed or revised itself on the grounds of CUE.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The moving party, who is the Veteran, served on active duty from January 1952 to December 1953.

This matter is before the Board as an original action on the motion of the moving party in which he alleges clear and unmistakable error (CUE) in an April 9, 2010 decision of the Board of Veterans' Appeals (Board), which concluded that there was no CUE of fact or law in the January 30, 2008 decision of the Board that denied entitlement to service connection for residuals of a hernia, for a psychiatric disorder, and for a cardiovascular disorder, and determined that new and material evidence had not been received to reopen a claim for service connection for benign prostatic hypertrophy, and which remanded the Veteran's application to reopen a claim for service connection for hyperopia of the right eye.

[The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a hernia, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right eye disability, whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of pneumonia, to include chronic bronchitis and other respiratory problems, entitlement to specially adapted housing, entitlement to a special home adaptation grant, and entitlement to automobile and adaptive equipment, or adaptive equipment only are the subject of a separate decision issued simultaneously with this decision under a separate docket number.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The moving party's motion for revision of the April 9, 2010 Board decision based on CUE did not set forth clearly and specifically the legal or factual basis for the allegation of CUE in the Board decision, and the motion did not set forth clearly and specifically why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the threshold pleading requirements for a motion for revision of a Board decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unless the Chairman orders reconsideration, or another exception to finality applies, Board decisions are final as of the date rendered.  See 38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100 (a) (2016).

Initially, the Board notes that the record contains numerous motions of reconsideration addressed to the Board's Director of Management and Administration.  These motions were denied by the Board in June 2010, December 2013, April 2014, March 2016, November 2016, and April 2017.

Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994). Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20.1403.

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994) and Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2016).

The moving party's motion for revision of the April 9, 2010 Board decision, received in April 2010, did not set forth clearly and specifically the legal or factual basis for the allegation of CUE in the Board decision, and the motion did not set forth clearly and specifically why the result would have been manifestly different but for the alleged error.  The Board has reviewed the voluminous record, containing thousands of documents, and cannot find a statement from the Veteran that clearly and specifically sets forth the legal or factual basis for the allegation of CUE in the April 9, 2010 Board decision.  The Veteran has not contended that the statutory or regulatory provisions extant at the time were not correctly applied, or that the correct facts as they were known at the time were not before the adjudicator. Indeed, he has not offered any specific allegations as to why the April 9, 2010 Board decision was clearly and unmistakably erroneous.

The Board has considered the Veteran's arguments but finds that the Veteran has failed to cite to any alleged specific errors of fact or law in the April 9, 2010 Board decision. Rather, the Veteran has merely stated that he wishes for that decision to be vacated due to CUE. As noted above, under 38 C.F.R. § 20.1404(b), non-specific allegations of failure to follow regulations or failure to apply the benefit-of-the-doubt or any other general, non-specific allegations of error, such as failure in the duty to assist, are insufficient to satisfy the motion requirement. Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion to revise or reverse an April 9, 2010 decision of the Board that concluded that there was no clear and unmistakable error (CUE) of fact or law in a January 30, 2008 decision of the Board is dismissed without prejudice to refiling.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


